Execution Version


REGISTRATION RIGHTS AGREEMENT AMENDMENT NO.1
THIS AMENDMENT NO. 1 (this “Amendment”) to that certain Registration Rights
Agreement made and entered into effective as of February 14, 2017 by and among
VALERITAS HOLDINGS, INC., a Delaware corporation (the “Company”) and CAPITAL
ROYALTY PARTNERS II L.P., CAPITAL ROYALTY PARTNERS II—PARALLEL FUND “A” L.P.,
PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P., CAPITAL ROYALTY PARTNERS II
– PARALLEL FUND “B” (CAYMAN) L.P., AND CAPITAL ROYALTY PARTNERS II (CAYMAN) L.P.
(together, “CRG”), WCAS CAPITAL PARTNERS IV, L.P. (“WCAS”, and together with
CRG, the “Purchasers”, with each of the purchasing entities, a “Purchaser”),
such agreement the “RRA,” is made and entered into effective as of September 30,
2019. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the RRA.
WHEREAS, the Purchasers and the Company entered into the RRA;
WHEREAS, Section 10(j) provides that that RRA may be amended with the written
agreement of the Company and the Majority Holders;
WHEREAS, CRG, as holder of a majority of the outstanding Registrable Securities
is the sole Majority Holder;
WHEREAS, the Company and the Purchasers are entering into that certain Series B
Preferred Stock Purchase Agreement dated as of the date hereof (the “Series B
SPA”), pursuant to which, and subject to the terms and conditions contained
therein, the Purchasers shall exchange outstanding indebtedness for shares of
the Company’s Series B Preferred Stock, par value $0.001 per share (the “Series
B Preferred”), and the Company will issue to the Purchasers shares of Series B
Preferred, which Series B Preferred is convertible into shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”);
WHEREAS, in connection therewith, the Company and the Purchasers desire to amend
the RRA as provided herein to extend registration rights to the shares of Common
Stock issuable upon conversion of the Series B Preferred;
NOW THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Purchasers agree as follows:
1.Amendment of Definitions.
(a)    Notwithstanding the definition in the recitals to the RRA, the definition
of “Shares” in Section 1 of the RRA is hereby amended by deleting “means the
shares of Preferred Stock set forth in the Recitals” and adding “means the
shares of Preferred Stock” in place thereof; and
(b)    The definition of “Preferred Stock” in Section 1 of the RRA is hereby
amended by deleting “means the shares of the Company’s Series A Convertible
Preferred Stock issued to the Purchasers pursuant to the Purchase Agreement” and
adding “means the shares of the Company’s Series A Convertible Preferred Stock
issued to the Purchasers pursuant to the Series A Preferred Stock Purchase
Agreement dated February 14, 2017 (the “Series A SPA”) and the shares of the
Company’s Series B Convertible Preferred Stock issued to the Purchasers pursuant
to the Series B Preferred Stock Purchase Agreement dated September 30, 2019 (the
“Series B SPA”) or that may be issued as payment-in-kind dividends on such
shares in accordance with the terms of such Series B Convertible Preferred
Stock” in place thereof; and









--------------------------------------------------------------------------------




(c)    The term “Purchase Agreement” in the last sentence of Section 1, in
Section 4(k) and in Section 7, shall be deleted and replaced with “respective
Series A SPA or Series B SPA, as the case may be”; with the intent being to
extend the scope to cover the Series A SPA as it relates to the Series A
Preferred Stock, and the Series B SPA as it relates to the Series B Preferred
Stock.
2.    Demand Registration. The first sentence of Section 3(a) is amended and
restated as follows: At any time ninety (90) days after (x) the closing of the
Offering (as it relates to the Series A Preferred Stock) or (b) the closing of
the Exchange (as it relates to the Series B Preferred Stock), the holders of a
majority of the Registrable Securities then outstanding may request registration
under the Securities Act of all of the Registrable Securities that are not then
registered on an existing and effective Registration Statement for an offering
to be made on a continuous basis pursuant to Rule 415, on Form S-1 or any other
form for which the Company then qualifies or which counsel for the Company shall
deem appropriate and which form shall be available for the resale by the Holders
of all of the Registrable Securities (each, a “Demand Registration”).
3.    Representations and Warranties. Each of the Company and the Purchaser
represents and warrants that (a) it has the corporate power and authority to
execute and deliver this Amendment and (b) this Amendment constitutes the legal,
valid and binding obligation of each of the above parties, enforceable against
each such party in accordance with its terms.
4.    No Other Modifications. The RRA shall not be modified by this Amendment in
any respect except as expressly set forth herein.
5.    Miscellaneous. Sections 11(a), (b), (c), (d), (g), (h), (i) and (j) of the
RRA are hereby incorporated into this Amendment mutatis mutandis as if set forth
in full herein.
[SIGNATURE PAGES TO FOLLOW]




2.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent there unto duly authorized, this Amendment as of the
date first above written.
COMPANY:
VALERITAS HOLDINGS, INC.


By    /s/ John Timberlake    
Name:    John Timberlake
Title:    Chief Executive Officer




[Signature Page to Registration Rights Agreement Amendment]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent there unto duly authorized, this Agreement as of the
date first above written.
CRG:
CAPITAL ROYALTY PARTNERS II L.P.
By CAPITAL ROYALTY PARTNERS II GP L.P.,
its General Partner
By CAPITAL ROYALTY PARTNERS II GP LLC,
its General Partner
By    /s/ Nathan Hukill    
Name:    Nathan Hukill
Title:    Authorized Signatory


PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P.
By PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II GP L.P., its General Partner
By PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II GP LLC, its General Partner
By    /s/ Nathan Hukill    
Name:    Nathan Hukill
Title:    Authorized Signatory


CAPITAL ROYALTY PARTNERS II–PARALLEL FUND “A” L.P.
By CAPITAL ROYALTY PARTNERS II–PARALLEL FUND “A” GP L.P., its General Partner
By CAPITAL ROYALTY PARTNERS II–PARALLEL FUND “A” GP LLC, its General Partner
By    /s/ Nathan Hukill    
Name:    Nathan Hukill
Title:    Authorized Signatory


[Signature Page to Registration Rights Agreement Amendment]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent there unto duly authorized, this Agreement as of the
date first above written.
CAPITAL ROYALTY PARTNERS II (CAYMAN) L.P.
By CAPITAL ROYALTY PARTNERS II (CAYMAN) GP L.P., its General Partner
By CAPITAL ROYALTY PARTNERS II (CAYMAN) GP LLC, its General Partner
By    /s/ Nathan Hukill    
Name:    Nathan Hukill
Title:    Authorized Signatory


CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “B” (CAYMAN) L.P.
By CAPITAL ROYALTY PARTNERS II (CAYMAN) GP L.P., its General Partner
By CAPITAL ROYALTY PARTNERS II (CAYMAN) GP LLC, its General Partner
By    /s/ Nathan Hukill    
Name:    Nathan Hukill
Title:    Authorized Signatory


[Signature Page to Registration Rights Agreement Amendment]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent there unto duly authorized, this Agreement as of the
date first above written.
WCAS:
WCAS CAPITAL PARTNERS IV, L.P.
By: WCAS CP IV Associates LLC, its General Partner
By    /s/ Sean Traynor
Name:    Sean Traynor
Title:    General Partner








[Signature Page to Registration Rights Agreement Amendment]